Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 12/17/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 6 and 9, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a method of applying a microneedle patch comprising adhesive layers and a microneedle array including a microneedle, comprising: stretching skin with a tension using a hand, an appropriate jig or an elastic body, applying, while the skin is stretched, the microneedle patch to the skin in a direction in which adhesive force of the patch does not substantially work, whereby lifting-up of the patch from the skin is prevented, as recited in claim 1; that the microneedle patch comprises adhesive layers and a microneedle array comprising the microneedle, a) the microneedle patch comprises the adhesive layers set up in a direction different from directions in which the skin is stretched, the microneedle array is sandwiched between the adhesive layers which are aligned in a different direction from the direction in which the skin is stretched; and b) there is no adhesive layer on both end portions of the microneedle array in the direction in which the skin is stretched, or even if there is an adhesive layer on the both end portion, a relationship in the following Formula (1) is satisfied: S x F <1.85L Formula (1); wherein S denotes an area (cm2) of an adhesive layer on the patch sandwiched by an outer peripheral tangent of the microneedle array orthogonal to an axis in which the skin is stretched and an outer periphery of the patch, and if a plurality of such areas are present, it expresses each area, and S is not 0; F denotes an adhesive force (N/cm) per unit of the adhesive layer in the direction in which the skin is stretched; and L denotes an axial distance (cm) on the dimension of the microneedle array orthogonal to the direction in which the skin is stretched, as recited in claim 6; or the feature of the microneedle patch comprises: adhesive layers set up in a direction different from directions in which the skin is stretched; the microneedle array is sandwiched between the adhesive layers; and an adhesive layer on both end portions of the microneedle array in the direction in which the skin is stretched: b) a holding time related to a holding force of the adhesive layer on the patch sandwiched between an outer peripheral tangent of the microneedle array in parallel with an axis in which the skin is stretched and an outer periphery of the patch is 100 seconds or more; c) a holding time related to a holding force of the adhesive layer sandwiched between the outer peripheral tangent of the microneedle array orthogonal to the axis in which 
The closest relevant art is: U.S. Patent No. 6,743,211 to Prausnitz et al. which discloses a microneedle patch (154) comprising adhesive layers and a microneedle array including a microneedle (col. 9, lines 19-26), comprising: stretching skin with a tension using hand, an appropriate jig (152, 153; see Figs. 14A-14C) or an elastic body, applying, while the skin is stretched, the microneedle patch to the skin (col. 9, lines 19-26), but Prausnitz et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783